ORDER

PER CURIAM.
Brad A. Adams appeals the denial of his Rule 24.035 motion without a hearing. Adams sought to vacate his conviction for possession with intent to distribute a controlled substance, § 195.211, RSMo 2000. In his motion for post-conviction relief, Adams charged his attorney with ineffective assistance for failing to confirm whether the marijuana that was seized from his car weighed at least five grams, which was an element of the class B felony to which he pleaded guilty. Adams contends that his guilty plea was involuntary because his attorney failed to confirm the weight of the marijuana.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. We affirm the circuit court’s decision pursuant to Rule 84.16(b).